         Case 1:19-cv-01073-EAW Document 59 Filed 12/12/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NEW YORK

SERVICE EMPLOYEES INTERNATIONAL
UNION LOCAL 200UNITED, and                             Case No. 19-CV-01073-EAW
SERVICE EMPLOYEES INTERNATIONAL
UNION,                                                 Hon. Judge Elizabeth A. Wolford (USDJ)

               Plaintiffs,

v.

DONALD J. TRUMP, President of the United
States of America; DALE CABANISS, Director
of the Office of Personnel Management; and
UNITED STATES OFFICE OF PERSONNEL
MANAGEMENT,

           Defendants.
_______________________________________


                                      NOTICE OF APPEAL

       Notice is hereby given that, pursuant to 28 U.S.C. §1292(a), Plaintiffs Service Employees

International Union Local 200United and Service Employees International Union in the above-

captioned matter appeal to the United States Court of Appeals for the Second Circuit from the

Court’s December 10, 2019 Order Denying Plaintiffs’ Motion for a Preliminary Injunction (Dkt.

56).


Dated: December 12, 2019                         /s/ Danielle Leonard

                                                DANIELLE LEONARD (pro hac vice)
                                                BARBARA J. CHISHOLM (pro hac vice)
                                                ALTSHULER BERZON LLP
                                                177 Post Street, Suite 300
                                                San Francisco, CA 94108
                                                Tel: (415)421-7151 (office)
                                                dleonard@altber.com
                                                bchisholm@altber.com



         Plaintiffs’ Notice of Appeal from Order Denying Preliminary Injunction, 19-CV-01073-EAW
Case 1:19-cv-01073-EAW Document 59 Filed 12/12/19 Page 2 of 2



                                       NICOLE G. BERNER, General Counsel
                                       (pro hac vice)
                                       CLAIRE PRESTEL, Associate General Counsel
                                       (pro hac vice)
                                       Service Employees International Union
                                       1800 Massachusetts Avenue, NW
                                       Washington, DC 20036
                                       Tel: (202) 730-7468
                                       nicole.berner@seiu.org
                                       claire.prestel@seiu.org

                                       CATHERINE CREIGHTON
                                       CREIGHTON, JOHNSEN & GIROUX
                                       1103 Delaware Avenue
                                       Buffalo, NY 14209
                                       Tel: 716-854-0007
                                       ccreighton@cpjglaborlaw.com

                                       MAIREAD E. CONNOR
                                       LAW OFFICES OF MAIREAD E. CONNOR,
                                       PLLC
                                       White Memorial Building, Suite 204
                                       100 E. Washington St.
                                       Syracuse, New York 13202
                                       Tel: (315) 422-6225
                                       mec@connorlaborlaw.com

                                       Attorneys for Plaintiffs SEIU LOCAL 200U and
                                       SEIU




                                             2
Plaintiffs’ Notice of Appeal from Order Denying Preliminary Injunction, 19-CV-01073-EAW
